Citation Nr: 0615190	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-29 202	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling, to include a separate 
evaluation for each ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION


This case first came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 letter wherein the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim for an 
increased rating for tinnitus, to include a separate 
evaluation for each ear.  The Board denied that claim in 
March 2005, after which the veteran initiated an appeal to 
the United States Court of Appeals for Veterans Claims 
(Court), where the case was pending when VA was notified of 
his death.  By an Order dated November 1, 2005, the Court 
vacated the March 2005 Board decision, and dismissed the 
appeal for lack of jurisdiction.


FINDINGS OF FACT

1.  The veteran served on active duty from February 1965 to 
February 1966.

2.  Following its March 2005 decision, the Board was notified 
by the RO that the veteran had died in November 2004.


CONCLUSION OF LAW

Because of the death of the veteran, the Board had no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits, and the Board decision rendered 
pursuant thereto, had become moot by virtue of the death of 
the veteran and is now dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2005).

In reaching this determination, the Board intimates no 
further opinion as to the merits of this claim or to any 
derivative claim brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2005).



ORDER

The appeal is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


